Case: 21-50339     Document: 00516089439         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 10, 2021
                                  No. 21-50339
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Adrian Cotterll Gilliard,

                                                           Plaintiff—Appellant,

                                       versus

   Courtney Lumme, DFPS Investigator; Jean Long, DFPS
   Supervisor; Keith Downs, DFPS Attorney; Leslie
   Wallrath, Attorney Ad LItem; Christina Fuller; Leslie
   Sims; Chris Skinner; Brandy Baker; Ceanne Spence;
   Christi Gatlin,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-278


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50339    Document: 00516089439          Page: 2   Date Filed: 11/10/2021




                                  No. 21-50339


         Appellant fails to present any non-frivolous arguments on appeal. The
   judgment is AFFIRMED. See 5th Cir. R. 47.6.




                                       2